
	

113 HRES 484 IH: Expressing support for designation of the week of March 16, 2014, through March 22, 2014, as National Young Audiences Arts for Learning Week.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Ms. Slaughter submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of the week of March 16, 2014, through March 22, 2014, as
			 National Young Audiences Arts for Learning Week.
	
	
		Whereas arts education, comprising a rich array of disciplines including dance, music, theatre,
			 media arts, literature design, and visual arts, is a core academic subject
			 and an essential element of a complete and balanced education for all
			 students;
		Whereas arts education enables students to develop critical thinking and problem solving skills,
			 imagination and creativity, discipline, alternative ways to communicate
			 and express feelings and ideas, and cross-cultural understanding, which
			 supports academic success nationwide as well as personal growth outside
			 the classroom;
		Whereas the nonprofit arts sector is an economic engine and plays a significant role in the
			 economic health of communities large and small with direct expenditures of
			 wages and benefits as well as goods and services;
		Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and
			 movement to communicate;
		Whereas the Young Audiences Arts for Learning impacts more than 5,000,000 school children annually
			 with valuable arts-in-education programs;
		Whereas Young Audiences Arts for Learning presents more than 88,000 arts in education programs to
			 students and teachers;
		Whereas Young Audiences Arts for Learning works with 4,600 professional teaching artists;
		Whereas Young Audiences Arts for Learning produces programs in more than 8,000 schools and
			 community centers annually;
		Whereas Young Audiences Arts for Learning ensures the highest standards of arts in education
			 programs;
		Whereas Young Audiences Arts for Learning creates and disseminates learning resources and ideas for
			 inspiring children, teachers, and volunteers, and supports opportunities
			 for schools, communities, educators, and families to engage in the arts
			 together;
		Whereas Young Audiences of Rochester was established in January of 1962, and is upstate New York’s
			 oldest and most comprehensive arts-in-education organization;
		Whereas with over 150 quality teaching artists and an array of unique programs, Young Audiences of
			 Rochester serves 100,000 young people in urban, rural, and suburban
			 settings annually;
		Whereas Young Audiences of Rochester celebrated its 50th anniversary in a merger with ArtPeace to
			 widen the scope and impact of arts learning for young people; and
		Whereas the week of March 16, 2014, through March 22, 2014, would be an appropriate week to
			 designate as National Young Audiences Arts for Learning Week: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Young Audiences Arts for Learning Week;
			(2)honors and recognizes the contributions which Young Audiences Arts for Learning programs have made
			 in enriching the lives of students, teachers, volunteers, families, and
			 communities and pays tribute to arts in education and its contribution to
			 society; and
			(3)encourages the people of the United States to observe National Young Audiences Arts for Learning
			 Week with appropriate ceremonies and activities that promote awareness of
			 the role that arts in education plays in enriching the education of young
			 people and enriching United States society as a whole.
			
